internal_revenue_service number release date index numbers ------------------------------- ------------------------------ ------------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ----------------------- id no ----------------- telephone number -------------------- refer reply to cc ita b04 plr-148894-11 date date in re -------------------------------------------------------- legend college ---------------------- trustee ----------------------------------- state1 ------------- court ---------------------------------------------------------------------------------- state2 -------------- c ------------------------- b ------------------------- d -------------------------- e ----------------------------- v ----------------- w --- x -- y --- z --- plr-148894-11 year ------- year ------- year ------- date --------------------- date ----------------------- date ------------------------- date ------------------------- date ------------------------- date ----------------------- dear -------------- this is in reply to your request for a ruling dated date that you are not required to include in income under the anticipatory_assignment_of_income doctrine an assignment in a judgment under appeal as described below facts you and college hold w and x percent beneficial interests respectively in a_trust the trust created under the will of c the initial beneficiary of the trust b had sued trustee for breaching multiple fiduciary duties including its failure to diversify trust assets the lawsuit however b died in year and bequeathed the trust principal and undistributed_income to you and college you and college were substituted as parties in the lawsuit in b’s place you and college are represented by counsel in year you assigned to your then counsel d y percent of your recovery in the lawsuit if it is concluded without appeal and z percent of your recovery if it is concluded after appeal the d assignment although you assigned to d a partial interest in the proceeds of your recovery you retained all rights under state1 law to control of the lawsuit you represented that you have paid or will pay before the effective date of the d assignment all disbursements and expert fees incurred on your behalf under the date fee agreement with d and confirmed in the date agreement with e plr-148894-11 on date the court found that trustee was negligent in its management of trust’s investments on date the court ordered that trustee be surcharged dollar_figurev plus interest and that trustee refund certain commissions on date trustee filed its notice of appeal and on date you and college filed a notice of cross appeal the appeal is currently pending d died in year since then e has represented you and college on the same terms as the contingent_fee arrangement they had with d e and the estate of d have separately agreed to divide the contingent_fee proposed transaction you have executed a contingent assignment to college of all of your right title and interest in trust including your interest in the lawsuit and any recovery from the lawsuit and all rights to the lawsuit not previously assigned under the d assignment and your right to be reimbursed for any costs advanced in pursuing the lawsuit the contingent assignment will only become effective if the internal_revenue_service rules favorably on the rulings requested before a final settlement of the lawsuit or the expiration of the appeals period college accepts the assignment subject_to the contingency and the d assignment and will be substituted as the sole client you represent that the contingent assignment will be governed by and is valid under state2 law you also represent that the assignment would be valid under state1 law you also represent that trust’s terms do not restrict the transfer of interests in the trust when the contingent assignment becomes effective you college the estate of d and e will execute a release and novation agreement the novation under the novation you will be released from all of your obligations under the d assignment and the contingent_fee arrangement in consideration for college’s agreement to pay all attorneys fees and costs attributable to a recovery from the lawsuit after the effective date of the contingent assignment you will cease to be a client of either d or e and will not be responsible for attorneys’ fees or costs payment of e’s contingent_fee and related costs will be collected solely from the recovery payable to college law and analysis sec_61 of the internal_revenue_code provides that except as otherwise provided gross_income means all income from whatever source derived in general under the anticipatory_assignment_of_income doctrine a taxpayer who earns or otherwise creates a right to receive income will be taxed on any gain realized from it if the taxpayer has the right to receive the income or if based on the realities and plr-148894-11 substance of the events the receipt of the income is practically certain to occur ie whether the right basically has become a fixed_right even if the taxpayer transfers the right before receiving the income 174_f3d_997 9th cir 531_f2d_1343 6th cir 477_f2d_1058 2d cir 471_f2d_275 8th cir 80_tc_331 281_us_111 in contrast the mere anticipation or expectation of the receipt of income is insufficient to conclude that a fixed_right to income exists s c johnson son inc v commis63_tc_778 with respect to the assignment of claims in litigation a review of the case law shows that anticipatory_assignment_of_income principles require the transferee to include the proceeds of the claim in gross_income where recovery_of the transferred claim is certain at the time of transfer but not where recovery_of such claim is doubtful or contingent at the time of transfer in 147_f2d_769 4th cir a taxpayer assigned percent of a claim that he owned to his wife and children after the court of claims denied application_for a new trial and the supreme court of the united_states denied taxpayer’s petition for a writ of certiorari the government argued that after the denial of certiorari and before the transfer to the wife and children the gain that the taxpayer expected to receive was practically assured and thus its transfer resulted in an anticipatory_assignment_of_income doyle f 2d pincite the court agreeing with the government’s argument held that the taxpayer was in receipt of the profits on his purchase of the interest in the lawsuit because at the time he made the gifts of his interest in the lawsuit such profits had already been rendered certain by the judgment of the court of claims and denial of certiorari by the supreme court doyle f 2d pincite emphasis added like doyle 247_f2d_864 6th cir rev’g 25_tc_1333 follows the view that a taxpayer’s right to income on a judgment is not earned or does not ripen until all appeals with respect to the judgment have been exhausted cold metal demonstrates the doubtful and contingent nature of a lower court judgment during the time an opposing party is prosecuting appeals citing to 312_us_579 the court stated t he rule applicable to an assignment_of_income applies when the assignor is entitled at the time of the assignment to receive the income at a future date and is vested with such a right cold metal f 2d pincite in cold metal the court held that notwithstanding a district court’s opinion for the taxpayer in a cancellation suit as of the end of that year it had only a contingent right to income payable if at all at some indefinite time in the future in an indeterminate amount with respect to which the assignor had no voice or control whatsoever cold metal f 2d pincite thus cold metal’s assignment did not result in an assignment_of_income see also 306_f2d_292 5th cir and schulze v commissioner t c m plr-148894-11 the above-cited line of cases support the proposition that in general a transferor who makes an effective transfer of a claim in litigation to a third person before the time of the expiration of appeals in the case is not required to include the proceeds of the judgment in income under the assignment_of_income_doctrine because such claims are contingent and doubtful in nature based on the information submitted and representations made your assignment becomes effective only if this letter is issued before the earlier of i the expiration for the appeals period of the lawsuit or ii the date of a final settlement of the lawsuit thus your assignment will occur if at all only before any judgment or settlement is final and during the time that the claims are contingent and doubtful in nature conclusion accordingly based strictly on the information submitted and each representation made including the representation that the assignment is valid under state1 and state2 law any proceeds that are paid to college at the conclusion of the appeals process including any part of the judgment used to pay attorneys fees will not be includible in your income in addition you will not realize any income from the assignment caveats except as expressly provided in the preceding paragraph no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter for example we do not express any opinion concerning the college’s payment of the expenses of this ruling_request these rulings are directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations that you submitted under penalties of perjury while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination you must attach to any income_tax return to which it is relevant a copy of this letter or if you file your returns electronically include a statement providing the date and control number of this letter_ruling plr-148894-11 in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative sincerely michael j montemurro branch chief office of associate chief_counsel income_tax accounting
